Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 19 Mar 2022.
Claims 1-12, 14-20 are pending. Claims 1, 14-17 and 19 are amended. Claim 13 is previously canceled.
Drawings
The drawing objections discussed in the Non-final Office Action of 06 July 2021 is withdrawn in light of the amended Specification filed 19 Mar 2022.
Specification
The Specification filed 19 Mar 2022 is acknowledged. The original specification and the amended specification filed 19 Mar 2022 is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a first node” of the coupling compensator, “a second node” of the coupling compensator, “a first node” of the edge impedance controller, and “a second node” of the edge impedance controller do not appear in the Specification. However, it appears that the “nodes” are referring to end points or connection points of the circuit components as understood from Fig. 2 and 4.
Claim Interpretation
Regarding limitation “edge impedance controller” (claim 1, 16, 19), this limitation is understood in light of the specification (Fig. 4, page 13 line 8) to be component(s) of an electrical circuit that is/are capable of controlling or adjusting an electric potential of the edge ring electrode. For the purposes of examination, “edge impedance controller” (claim 1) shall be interpreted broadly as an electrical circuit comprising of known/common electric circuit components such as capacitors, resistors, inductors, switches, voltage/power sources etc. which can be arranged in an electrical circuit to achieve electric potential control/adjustment of the edge electrode.
Regarding limitation “coupling compensator” (claim 1, 16, 19), this limitation is understood in light of the specification (Fig. 4, page 14 line 16-17) to be component(s) of an electrical circuit that is/are capable of adjusting the coupling between the lower electrode and the edge ring electrode. For the purposes of examination, “coupling compensator” (claim 1, 16, 19), shall be interpreted broadly as an electrical circuit comprising of known/common electric circuit components such as capacitors, resistors, inductors, switches, voltage/power sources etc. which can be arranged in an electrical circuit to achieve adjusting/controlling the coupling between the lower electrode and the edge ring electrode.
See also annotated Fig. 2 regarding claim interpretation for limitation “wherein the coupling compensator includes a first node directly connected to the chuck and a second node directly connected to the edge electrode, and wherein the edge impedance controller includes a first node electrically grounded and a second node directly connected to the edge electrode.”

    PNG
    media_image1.png
    762
    907
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and depending claims 2-12,14-15)  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the chuck node" in the second to last paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the chuck node” is referring to “a chuck member” or referring to an entirely different component.
For the purpose of examination, “the chuck node” shall be interpreted in light of Fig. 2 and 4 of the instant application as “the chuck member.”
In light of the above, depending claims 2-12, 14-15 are also rejected at least due to dependency on rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10-12, 14- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2003/0201069 A1) in view of Dhindsa et al. (US 6,039,836 hereinafter “Dhindsa ‘836”) and further substantiated by Engineering Design Handbook (1975) - Environmental Series, Part Five - Glossary of Environmental Terms: (AMCP 706-119) – capacitive coupling. U.S. Army Materiel Command. {hereinafter “AMCP”}.
Regarding claim 1, Johnson teaches a substrate processing apparatus (comprising plasma reactor system 100, Fig. 1A, paragraph [0025]) comprising:
 a process chamber (comprising reactor chamber with sidewalls 140, Fig. 1A, paragraph [0025]) providing a space (120, Fig. 1A) for processing a substrate (comprising workpiece 176, Fig. 1A and 4A, paragraph [0026]);
 a chuck member (comprising workpiece support member 170 including lower electrode 175 and base 172, Fig. 1A, paragraph [0026]) provided in the process chamber (comprising 140, Fig. 1A) and supporting the substrate (comprising 176, Fig. 1A) (paragraph [0026]);
a ring member (comprising focus ring 200, Fig. 1A, 1B, and 4A) provided to surround the chuck member (comprising 175, Fig. 1A and 4A) (ring member 200 surrounds at least a top surface portion of base 172 of chuck member 170 and also surrounds a side surface of lower electrode 175 of chuck member 170 as understood from Fig. 1A);
an edge electrode (comprising ring electrode 210, Fig. 1A and 1B) disposed to be electrically insulated (via insulating layer 212 and insulating region 174, Fig. 1B, paragraph [0026],[0028]) from the chuck member (comprising 170 and 175, Fig. 1A); and
a coupling compensator (comprising tuning network 220, Fig. 1A, 3, and 4A, paragraph [0028]) connected between the chuck member (comprising 170 including 172 and 175, Fig. 1A and 4A) and the edge electrode (comprising ring electrode 210, Fig. 1A and 1B) and provided to adjust coupling between the chuck member/lower electrode (comprising 175, Fig. 1A and 4A) and the edge electrode (comprising 210, Fig. 1A and 1B) (paragraph [0029]-[0033]),
wherein the coupling compensator (comprising 220, Fig. 1A, 3, 4A) includes a first node directly connected to the chuck member (comprising 175U, Fig. 1A) and a second node directly connected to the edge electrode (comprising 210, Fig. 1B). 
See annotated Fig. 4A of Johnson below.

    PNG
    media_image2.png
    680
    979
    media_image2.png
    Greyscale

Regarding limitation “adjust a capacitive coupling between the chuck member and the edge electrode” according to the AMCP the definition of “capacitive coupling” is “electrical interaction between two conductors caused by the capacitance between them,” since Johnson teaches that the coupling compensator (220, Fig. 3 and 4A) comprises a variable capacitor connected between the chuck member 175 and the edge electrode 210 (paragraph [0029]), limitation “adjust a capacitive coupling between the chuck member and the edge electrode” would be met.
Further, the electrical connections between the coupling compensator 220, edge electrode 210, and the chuck member 175 shown in Fig. 1A, 3, and 4A of Johnson is substantially similar to that of instant application Fig. 2 and 4.
Johnson does not explicitly teach that the edge electrode is disposed in the ring member and an edge impedance controller electrically connected to the edge electrode and controlling an electric potential of the edge electrode, wherein the edge impedance controller includes a first node electrically grounded and a second node directly connected to the edge electrode.
However, Dhindsa ‘836 teaches an edge electrode (comprising conductive insert 502, Fig. 5, col 7 line 20-23) disposed in a ring member (comprising focus ring 302, Fig. 5, col 7 line 23) and an edge impedance controller (comprising capacitor 504 connected to ground, Fig. 5, col 7 line 32-33) electrically connected to the edge electrode (comprising 502, Fig. 5) and controlling an electric potential (i.e. grounding through a variable capacitor) of the edge electrode (comprising 502, Fig. 5) (col 4 line 20-22; col 7 line 16-50), wherein the edge impedance controller includes a first node electrically grounded and a second node connected to the edge electrode (see annotated Fig. 5 of Dhindsa below).

    PNG
    media_image3.png
    789
    952
    media_image3.png
    Greyscale


 Dhindsa ‘836 further teaches that embedding the electrode (i.e. conductive insert) in the ring member (i.e. focus ring) can enable selection of material compatible with the process environment and further enable flexibility of design for specifying/selection of material for use in the ring member/focus ring construction while enabling reducing focus ring/ring member erosion (col 7 line 40-50) and enable protecting the electrode (i.e. conductive insert) from the process environment (col 7 lien 67-col 8 line 2). With regards to the edge impedance controller (comprising capacitor 504 connected to ground, Fig. 5), Dhindsa ‘836 further teaches that such a configuration can enable changing the contour of equipotential field lines during plasma operation to reduce focus ring erosion (col 7 line 15-30).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the edge electrode (Johnson: ring electrode 210, Fig. 1A and 1B) within the ring member (Johnson: 200, Fig. 1A and 1B) and to additionally add an edge impedance controller (Dhindsa ‘836: capacitor 504 connected to ground, Fig. 5) connected to the edge electrode (Johnson: ring electrode 210, Fig. 1A and 1B) and controlling an electric potential of the edge electrode in view of teachings of Dhindsa ‘836 to enable covering/protecting the electrode in the ring member and to further enable reducing erosion of the ring member during plasma processing (Dhindsa ‘836: col 7 line 15-30; 44-50; col 7 line 67-col 8 line 2).
Regarding claim 2, Johnson in view of Dhindsa ‘836 (and further substantiated by AMCP) teaches all of the limitations of claim 1 as applied above and Johnson further teaches the coupling compensator (comprising tuning network 220, Fig. 3) includes an inductor (L, Fig. 3) and a variable capacitor (comprising V, Fig. 3) connected in parallel to each other (see Fig. 3, paragraph [0029]).
Regarding claim 3, Johnson in view of Dhindsa ‘836 (and further substantiated by AMCP) teaches all of the limitations of claim 1-2 as applied above including a coupling compensator (Johnson: comprising tuning network 220, Fig. 3) includes an inductor (Johnson: L, Fig. 3) and a variable capacitor (Johnson: comprising V, Fig. 3) connected in parallel to each other (Johnson: Fig. 3, paragraph [0029]) and a chuck member (Johnson: 170, Fig. 1A) and an edge electrode (Johnson: 210, Fig. 1A). Regarding limitation “a parallel resonance circuit together with capacitance between the chuck member and the edge electrode” this is an intended use/functional limitation. Note: though Johnson does not explicitly use the term “parallel resonance circuit” the circuit of Johnson taught in Fig. 3 and its connection configuration with respect to the edge electrode (210, Fig. 1A and 4A) and the chuck member (comprising 170 including 175, Fig. 1A and 4A) is substantially similar to that of instant invention Fig. 2 and Fig. 4. Furthermore, since Johnson in view of Dhindsa ‘836 (and further substantiated by AMCP)  teaches all of the structural limitations and Johnson further teaches optimizing/select the capacitance and inductance of the respective variable capacitor V and inductor L (paragraph [0012],[0031], [0047]), the apparatus of the same is considered to meet functional/intended use claim limitation “a parallel resonance circuit with capacitance between the chuck member and the edge electrode.” Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Regarding claim 4, Johnson in view of Dhindsa ‘836 (and further substantiated by AMCP) teaches all of the limitations of claim 1 as applied above and Johnson further teaches a radio frequency (RF) power source (comprising RF power supply 180, Fig. 1A and 4A) applying RF power between an upper electrode (comprising upper electrode 140, Fig. 1, paragraph [0025]) and a lower electrode (comprising 175, Fig. 1) to generate plasma in the process chamber (paragraph [0047]), wherein the lower electrode (comprising 175, Fig. 1) includes the chuck member (comprising 170, Fig. 1, paragraph [0026]).
Regarding claim 10, Johnson in view of Dhindsa ‘836 (and further substantiated by AMCP)  teaches all of the limitations of claim 1 and 3 as applied above including a coupling compensator (Johnson: comprising tuning network 220, Fig. 3) includes an inductor (Johnson: L, Fig. 3) and a variable capacitor (Johnson: comprising V, Fig. 3) connected in parallel to each other (Johnson: Fig. 3, paragraph [0029]) and a chuck member (Johnson: 170, Fig. 1A) and an edge electrode (Johnson: 210, Fig. 1A). Johnson further teaches the coupling between the chuck member (comprising 170 including 175, Fig. 1A) and the edge electrode (comprising 210, Fig. 1A) is adjusted by adjusting the variable capacitor (comprising V, Fig. 3) (paragraph [0029]-[0032]).
Regarding claim 11, Johnson in view of Dhindsa ‘836 (and further substantiated by AMCP) teaches all of the limitations of claim 1, 3, 10 as applied above including a coupling compensator (Johnson: comprising tuning network 220, Fig. 3) includes an inductor (Johnson: L, Fig. 3) and a variable capacitor (Johnson: comprising V, Fig. 3) connected in parallel to each other (Johnson: Fig. 3, paragraph [0029]) and a chuck member (Johnson: 170, Fig. 1A) and an edge electrode (Johnson: 210, Fig. 1A).  Regarding limitation “wherein the variable capacitor of the coupling compensator is adjusted within a region where the coupling between the chuck member and the edge electrode is canceled or capacitive coupling occurs” is an intended use/functional limitation. Since Johnson in view of Dhindsa ‘836 (and further substantiated by AMCP) teaches all of the structural limitations of claim 1, 3 and 10 as applied above, the apparatus of the same is considered capable of meeting the intended use/functional limitations. Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II.
Regarding claim 12, Johnson in view of Dhindsa ‘836 (and further substantiated by AMCP) teaches all of the limitations of claim 1 as applied above including an edge electrode (Johnson: comprising 210, Fig. 1A and 1B) and a chuck member (Johnson: comprising 170, Fig. 1A). Limitation “wherein the electric potential of the edge electrode is adjustable independently from the chuck member” is an intended use/functional limitation, since Johnson in view of Dhindsa ‘836 (and further substantiated by AMCP) teaches all of the structural limitations including an edge electrode (Johnson: comprising 210, Fig. 1A and 1B), a chuck member (Johnson: comprising 170, Fig. 1A), edge electrode impedance controller (Dhindsa ‘836: comprising variable capacitor 504 connected to ground, Fig. 5), and a coupling compensator (Johnson: comprising 220, Fig. 1A and 4) wherein the structural components taught by Dhindsa ‘836 (Fig. 5) and Johnson (Fig. 1A and 4) are substantial similar to those in instant application Fig. 2 and 4, the apparatus of the same is considered capable of meeting the intended use/functional limitation.
Regarding claim 14, Johnson in view of Dhindsa ‘836 (and further substantiated by AMCP)  teaches all of the limitations of claim 1 and 4 as applied above and Johnson further teaches the coupling compensator (comprising tuning network 220, Fig. 3) includes an inductor (L, Fig. 3) and a variable capacitor (comprising V, Fig. 3) connected in parallel to each other (see Fig. 3, paragraph [0029]) and the variable capacitor (comprising V, Fig. 3) is adjusted to adjust the capacitive coupling between the lower electrode (comprising 175, Fig. 1A) and the edge electrode (comprising 210, Fig. 1A and 1B) (paragraph [0029]-[0032]). According to the AMCP the definition of “capacitive coupling” is “electrical interaction between two conductors caused by the capacitance between them,” since Johnson teaches that the coupling compensator (220, Fig. 3 and 4A) comprises a variable capacitor connected between the chuck member 175 and the edge electrode 210 (paragraph [0029]), limitation “a capacitive coupling between the chuck member and the edge electrode” would be met.
Regarding claim 15, Johnson in view of Dhindsa ‘836 (and further substantiated by AMCP) teaches all of the limitations of claim 14 above including a variable capacitor (Johnson: comprising variable capacitor of tuning network 220, Fig. 3, para. [0029].) Regarding limitation “wherein the variable capacitor of the coupling compensator is adjusted within a region where the capacitive coupling occurs between the lower electrode and the edge electrode” is an intended use/functional limitation. Since Johnson in view of Dhindsa ‘938 (and further substantiated by AMCP) teaches all of the structural limitations of claim 1, 4, 14 as applied above, the apparatus of the same is considered capable of meeting the intended use/functional limitations. Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II.
Regarding independent claim 16, Johnson teaches a substrate processing apparatus (comprising plasma reactor system 100, Fig. 1A, paragraph [0025]) comprising: 
a lower electrode (comprising 175, Fig. 1A and 4A, paragraph [0026]) to which a radio frequency (RF) power source (comprising RF power supply 180, Fig. 1A and 4A) is electrically connected for generating plasma (paragraph [0047]);
an edge electrode (comprising ring electrode 210, Fig. 1A and 1B, paragraph [0028]) disposed to be electrically insulated (via insulating layer 212 and insulating region 174, Fig. 1B, paragraph [0026],[0028]) from the lower electrode (comprising 175, Fig. 1A and 4A); and 
a coupling compensator (comprising tuning network 220, Fig. 1A, 3, and 4A, paragraph [0028]) connected between the lower electrode (comprising 175, Fig. 1A and 4A) and the edge electrode (comprising ring electrode 210, Fig. 1A and 1B) and configured to adjust coupling (i.e. at least adjust the split of power/voltage paragraph [0031]) between the lower electrode (comprising 175, Fig. 1A and 4A) and the edge electrode (comprising 210, Fig. 1A and 1B) (paragraph [0029]-[0033]). 
Note: Regarding limitation “adjust a capacitive coupling between the chuck member and the edge electrode” according to the AMCP the definition of “capacitive coupling” is “electrical interaction between two conductors caused by the capacitance between them,” since Johnson teaches that the coupling compensator (220, Fig. 3 and 4A) comprises a variable capacitor connected between the chuck member 175 and the edge electrode 210 (paragraph [0029]), limitation “adjust a capacitive coupling between the chuck member and the edge electrode” would be met.
a ring member (comprising focus ring 200, Fig. 1A, 1B, and 4A, para. [0027]) formed of an insulating material and covering an upper surface of the edge electrode (comprising 210, Fig. 1B and 4A) (para. [0027]-[0028]).
Johnson as applied above does not explicitly teach an edge impedance controller electrically connected to each of the edge electrode and the coupling compensator to control an electrical potential of the edge electrode; and the ring member covers a side surface of the edge electrode to prevent the edge electrode from being exposed to the plasma.
However, Dhindsa ‘836 teaches an edge electrode (comprising conductive insert 502, Fig. 5, col 7 line 20-23) disposed in a ring member (comprising focus ring 302, Fig. 5, col 7 line 23) and an edge impedance controller (comprising capacitor 504 connected to ground, Fig. 5, col 7 line 32-33) electrically connected to the edge electrode (comprising 502, Fig. 5) and controlling an electric potential (i.e. grounding through a variable capacitor) of the edge electrode (comprising 502, Fig. 5) (col 4 line 20-22; col 7 line 16-50), wherein the ring member (comprising focus ring 302, Fig. 5) covers a side surface of the edge electrode (comprising 502, Fig. 5) to prevent the edge electrode form being exposed to the plasma (i.e. process environment) (col 7 line 67-col 8 line 2). Dhindsa ‘836 further teaches that embedding the electrode (i.e. conductive insert) in the ring member (i.e. focus ring) can enable selection of material compatible with the process environment and further enable flexibility of design for specifying/selection of material for use in the ring member/focus ring construction while enabling reducing focus ring/ring member erosion (col 7 line 40-50) and enable protecting the electrode (i.e. conductive insert) from the process environment (col 7 line 67-col 8 line 2). With regards to the edge impedance controller (comprising capacitor 504 connected to ground, Fig. 5), Dhindsa ‘836 further teaches that such a configuration can enable changing the contour of equipotential field lines during plasma operation to reduce focus ring erosion (col 7 line 15-30).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an edge impedance controller (Dhindsa ‘836: capacitor 504 connected to ground, Fig. 5) connected to the edge electrode (Johnson: ring electrode 210, Fig. 1A and 1B) and controlling an electric potential of the edge electrode and to additionally configure the ring member (Johnson: 200, Fig. 1A and 1B)  to cover the side surface of the edge electrode (Johnson: ring electrode 210, Fig. 1A and 1B) to further enable reducing erosion of the ring member during plasma processing (Dhindsa ‘836: col 7 line 15-30; 44-50) and to prevent the edge electrode from being exposed to the plasma in view of teachings of Dhindsa ‘836 to enable covering/protecting the electrode from the processing environment (i.e. plasma) (Dhindsa ‘836: col 7 line 67-col 8 line 2). Furthermore, when modifying the apparatus of Johnson in view of Dhindsa ‘836 (and further substantiated by AMCP) it would be obvious that the resulting apparatus would result in the edge impedance controller (Dhindsa ‘836: capacitor 504, Fig. 5) “electrically connected” to each of the edge electrode (Johnson: 210, Fig. 1A, 1B, 4A) and the coupling compensator (Johnson: 220, Fig. 1A and 4A) since the edge impedance controller, edge electrode, and coupling compensator are understood to be a part of an electrical circuit and all of the components of an electrical circuit are understood to be electrically connected to each other. Examiner notes that “electrically connected to each of the edge electrode and the coupling compensator” is broad and does not explicitly recite the manner of the electrical connection.
Regarding claim 17, Johnson in view of Dhindsa ‘836 (and further substantiated by AMCP) teaches all of the limitations of claim 16 as applied above and Johnson further teaches a ring member (further comprising insulating layer 212 and insulating region 174, Fig. 1A and 1B, paragraph [0026],[0028]) is provided to surround the lower electrode (comprising 175, Fig. 1A), wherein the edge electrode (comprising 210,Fig. 1A and 1B) is electrically insulated from the lower electrode (comprising 175, Fig. 1A and 4A) by the ring member (comprising insulating layer 212 and insulating region 174, Fig.1B)(paragraph [0026], [0028]). (As understood from viewing Fig. 1A and 1B together, 212 and at least a sidewall portion of 174 form a ring like shape surrounding electrode 175, wherein 212 and 174 isolates the edge electrode 210 from electrode 175).
Regarding claim 18, Johnson in view of Dhindsa ‘836 (and further substantiated by AMCP) teaches all of the limitations of claim 16 as applied above and Johnson further teaches Johnson further teaches the coupling compensator (comprising tuning network 220, Fig. 3) is configured as a parallel resonance circuit in which a fixed inductor (comprising L, Fig. 3) and a variable capacitor (comprising V, Fig. 3) are connected to each other in parallel (paragraph [0029]), and the coupling between the lower electrode and the edge electrode is adjusted by adjusting the variable capacitor (comprising V, Fig. 3) (paragraph [0029]-[0032]). Note: though Johnson does not explicitly use the term “parallel resonance circuit” the circuit of Johnson taught in Fig. 3 and its connection configuration with respect to the edge electrode (210, Fig. 1A and 4A) and the lower electrode (175, Fig. 1A and 4A) is substantially similar to that of instant invention Fig. 2 and Fig. 4. Furthermore, since Johnson in view of Dhindsa ‘836 (and further substantiated by AMCP) teaches all of the structural limitations and Johnson further teaches optimizing/select the capacitance and inductance of the respective variable capacitor V and inductor L (paragraph [0012],[0031], [0047]), the apparatus of the same is considered to meet claim limitation “parallel resonance circuit.”
Regarding independent claim 19, Johnson teaches a substrate processing method using a substrate processing apparatus (comprising plasma reactor system 100, Fig. 1A, paragraph [0025]) including a lower electrode (comprising 175, Fig. 1A and 4A, para. [026]), an upper electrode (comprising 140, Fig. 1A, para. [0025],[0047] )and an edge electrode (comprising ring electrode 210, Fig. 1A, 4A; para. [0028]) coupled to the lower electrode (comprising 175, Fig. 1A and 4A) via a coupling compensator (comprising tuning network 220, Fig. 1A, 3 and 4A; para. [0029]-[0033]), the method comprising:
generating plasma by applying radio frequency (RF) power between the upper electrode (comprising 140, Fig. 1A) and the lower electrode (comprising 175, Fig. 1A) (para. [0047]); 
adjusting a capacitive coupling between the lower electrode (comprising 175, Fig. 1A) and the edge electrode (comprising 210, Fig. 1B and 4A) by using the coupling compensator (comprising 220, Fig. 1A, 3, 4) (para. [0033], [0047]-[0049]).Regarding limitation “adjusting a capacitive coupling between the chuck member and the edge electrode” according to the AMCP the definition of “capacitive coupling” is “electrical interaction between two conductors caused by the capacitance between them,” since Johnson teaches that the coupling compensator (220, Fig. 3 and 4A) comprises a variable capacitor connected between the lower electrode 175 and the edge electrode 210 (para. [0029]) and adjusting the variable capacitor of the coupling compensator (220, Fig. 3, para. [0047]), limitation “adjusting a capacitive coupling between the lower electrode and the edge electrode” would be met.
Johnson does not explicitly teach: adjusting an electric potential of the edge electrode using an edge impedance controller which is electrically connected to each of the edge electrode and the coupling compensator.
However, Dhindsa ‘836 teaches an edge impedance controller (comprising capacitor 504 connected to ground, Fig. 5, col 7 line 32-33) electrically connected to the edge electrode (comprising 502, Fig. 5) and controlling an electric potential (i.e. grounding through a variable capacitor) of the edge electrode (comprising 502, Fig. 5) (col 4 line 20-22; col 7 line 16-50). Dhindsa ‘836 further teaches that such a configuration can enable changing the contour of equipotential field lines during plasma operation to reduce focus ring erosion (col 7 line 15-30).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  add an edge impedance controller (Dhindsa ‘836: capacitor 504 connected to ground, Fig. 5) connected to the edge electrode (Johnson: ring electrode 210, Fig. 1A and 1B) and control/adjust an electric potential of the edge electrode in view of teachings of Dhindsa ‘836 to enable reducing erosion of the ring member during plasma processing (Dhindsa ‘836: col 7 line 15-30; 44-50; col 7 line 67-col 8 line 2). Furthermore, one of ordinary skill in the art would appreciate when modifying Johnson in view of Dhindsa '836 that the edge impedance controller (Dhindsa ‘836: capacitor 504, Fig. 5) would be  “electrically connected” to each of the edge electrode (Johnson: 210, Fig. 1A, 1B, 4A) and the coupling compensator (Johnson: 220, Fig. 1A and 4A) since the edge impedance controller, edge electrode, and coupling compensator are understood to be a part of closed electrical circuit having electrons flowing through it and the components of closed electrical circuit are understood to be electrically connected to each other. Examiner notes that “electrically connected to each of the edge electrode and the coupling compensator” is broad and does not explicitly recite the manner of the electrical connection.
Regarding claim 20, Johnson in view of Dhindsa '836 (and further substantiated by AMCP) teaches all of the limitations of claim 19 and Johnson further teaches adjusting of the coupling comprises adjusting a variable capacitor (V, Fig. 3) of the coupling compensator (comprising 220, Fig. 1A, 3, 4A) (para. [0047], [0049]).
Claims 5, 6, 7, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2003/0201069 A1) in view of Dhindsa et al. (US 6,039,836 hereinafter “Dhindsa ‘836”) and further substantiated by Engineering Design Handbook (1975) - Environmental Series, Part Five - Glossary of Environmental Terms: (AMCP 706-119) – capacitive coupling. U.S. Army Materiel Command. {hereinafter “AMCP”} as applied to Claim 1-4, 10-12, 14- 20 above and further in view of Shim et al. (US 2019/0304754 A1 having effectively filed date of 28 March 2018 and hereinafter “Shim”).
Regarding claim 5, Johnson in view of Dhindsa ‘836 (and further substantiated by AMCP) teaches all of the limitations of claim 4 as applied above but does not explicitly teach wherein the chuck member comprises a base plate and an electrostatic chuck that is attached to an upper portion of the base plate, and the RF power source is electrically connected to the base plate.
However, Shim teaches a chuck member (comprising 250, Fig. 1) comprising a base plate (comprising 50, Fig. 1) and an electrostatic chuck (comprising 250, Fig. 1, paragraph [0040]) is attached to an upper portion of the base plate (comprising 50, Fig. 1), and the RF power source (comprising 400, Fig. 1) is electrically connected to the base plate (comprising 50, Fig. 1)(paragraph [0058]-[0059]). Shim further teaches that such a configuration enables electrostatically supporting the wafer/substrate (para. [0040]. [0050]) and providing a lower electrode for forming plasma (para. [0057]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a base plate and electrostatic chuck such that the chuck member comprises a base plate and an electrostatic chuck attached to an upper portion of the base plate and the RF power source (Johnson: comprising RF power supply 180, Fig. 1A and 4A) is connected to the base plate (Shim: 50, Fig. 1) in view of teachings of Shim in the apparatus of Johnson in view of Dhindsa ‘836 (and further substantiated by AMCP) as a known suitable alternative configuration of a chuck member which would enable securely electrostatically holding and supporting a wafer/substrate and also providing a lower electrode for plasma generation or processing (Shim: para. [0040],[0050],[0057]).
Regarding claim 6, Johnson in view of Dhindsa ‘836 (and further substantiated by AMCP) teaches all of the limitations of claim 1 as applied above including a ring member (Johnson: 200, Fig. 1A, B, 4; Dhindsa ‘836: 302, Fig. 5) but does not explicitly teach that the ring member comprises a first ring member provided to surround a circumference of the substrate that is supported by the chuck member; and a second ring member formed of an insulation material and disposed under the first ring member to surround a circumference of the chuck member.
However, Shim further teaches wherein the ring member (comprising 220, Fig. 1) comprises: a first ring member (comprising second edge ring 240, Fig. 1) provided to surround a circumference of the substrate (W, Fig. 1) that is supported by the chuck member (comprising 250, Fig. 1); and a second ring member (comprising dielectric ring 220, Fig. 1) formed of an insulation material (i.e. dielectric) and disposed under the first ring member (comprising 240, Fig. 1) to surround a circumference of the chuck member (comprising 250, Fig. 1) (paragraph [0040], [0068]-[0072],[0088]) wherein the second ring member (240, Fig. 1) surrounds the edge electrode (225, Fig. 1) . Shim teaches such a configuration can enable bending/shaping the electric potential near the edge of the substrate/wafer by selection of shape, thickness, material of the first ring member (comprising 240, Fig. 1, para. [0078]) and also enables actively adjusting the electric potential of the edge area in a real time (para. [0085]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the ring member (Johnson: 200, Fig. 1A, 1B and 4; Dhindsa ‘836: 302, Fig. 5) to include a first ring member provided to surround a circumference of the substrate that is supported by the chuck member; and a second ring member formed of an insulation material and disposed under the first ring member to surround a circumference of the chuck member (Johnson: comprising 175, Fig. 1A and 4)  (i.e. by adding a first ring member and arranging the second ring member having the edge electrode to be disposed under the first ring member) in view of teachings of Shim in the apparatus of Johnson in view of Dhindsa ‘836 as a known suitable alternative configuration of a ring assembly which would enable providing additional control of the electric potential shape at the edge of the wafer/substrate (Shim: para. [0078], [0085]).
Regarding claim 7, Johnson in view of Dhindsa ‘836 and Shim as applied above teaches all of the limitations of claim 6 and further teaches wherein the first ring member is a focus ring (Shim: 240, Fig. 1, para. [0040]).
Regarding claim 8, Johnson in view of Dhindsa ‘836 and Shim as applied above teaches all of the limitations of claim 6 but does not explicitly teach the ring member further comprises: a third ring member provided between the first ring member and the chuck member, the third ring member being formed of a metallic material.
However, Shim further teaches wherein the ring member further comprises: a third ring member (comprising first edge ring 210, Fig. 1, paragraph [0040]) provided between the first ring member (comprising 240, Fig. 1) and the chuck member (comprising 250, Fig. 1, the third ring member (comprising 210, Fig. 1) being formed of a metallic material (i.e. aluminum, paragraph [0072]). Shim teaches such a configuration can enable bending/shaping the electric potential near the edge of the substrate/wafer by selection of shape, thickness, material of the third ring member (comprising 210, Fig. 1, para. [0069]-[0072],[0078]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a third ring member (Shim: 210, Fig. 1) provided between the first ring member (Shim: 240, Fig. 1) and the chuck member (Johnson: 175, Fig. 1A; Shim: 250, Fig. 1), the third ring member being formed of a metallic material in view of teachings of Shim in the apparatus of Johnson in view of Dhindsa ‘836 and Shim as a known suitable alternative configuration of a ring assembly which would enable providing additional control of the electric potential shape at the edge of the wafer/substrate (Shim: para. [0069]-[0072],[0078]).
Regarding claim 9, Johnson in view of Dhindsa ‘836 and Shim as applied above teaches all of the limitations of claim 6 and further teaches wherein the edge electrode (Johnson: comprising 210, Fig. 1A, 1B, 4; Shim: 225, Fig. 1) is inserted into the second ring member (Shim: 220, Fig. 1, para. [0090]) so as to be electrically insulated from the chuck member (Shim: comprising 250, Fig. 1; Johnson: comprising 175, Fig. 1A) by the second ring member (Shim: 220, Fig. 1) as understood when modifying the apparatus of Johnson in view of Dhindsa ‘836 with the teachings of Shim in claim 6 rejection.
Response to Arguments
Applicant's arguments filed 19 Mar 2022 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below. 
Applicant argues (remarks page 11-14) regarding independent claim 1, that Shim does not disclose "a coupling compensator…provided to cancel or adjust a capacitive coupling between the chuck member and the edge electrode" as currently recited in amended claim 1. Applicant argues (page remarks page 14) that Shim teaches a filter circuit which cancels certain frequencies and thus does not disclose a "coupling compensator…provided to cancel or adjust a capacitive coupling between the chuck member and the edge electrode." 
Examiner responds that claim 1 rejection has been modified as necessitated by Applicant’s amendments. Claim 1 is rejected as being unpatentable over Johnson in view of Dhindsa ‘836 and further substantiated by AMCP as discussed in detail above in claims rejections. Shim is no longer cited to teach the limitations of independent claim 1. Therefore, applicant’s arguments are moot.
Applicant argues (remarks page 19) regarding independent claim 1 that Dhindsa ‘938 does not disclose "a coupling compensator connected between the chuck member and the edge electrode…, wherein the coupling compensator includes a first node directly connected to the chuck node and a second node directly connected to the edge electrode," as recited in amended claim 1.
Examiner responds that claim 1 rejection has been modified as necessitated by Applicant’s amendments. Claim 1 is rejected as being unpatentable over Johnson in view of Dhindsa ‘836 and further substantiated by AMCP as discussed in detail above in claims rejections. Dhindsa ‘938 is no longer cited to teach the limitations of independent claim 1. Therefore, applicant’s arguments are moot.
Applicant argues (remarks page 19-21) regarding independent claim 1 that a person of ordinary skill in the art would not have reason to configure the first circuit 320 like the alternative configuration as taught by Dhindsa '938 because this would render the first circuit 320 to be inoperable for its intended purpose of supplying the third signal of frequency 43 to resonance circuit 330.
Examiner responds, Dhindsa ‘938 is no longer cited to teach the limitations of independent claim 1. Therefore, applicant’s arguments are moot
Applicant argues (remarks page 22) regarding independent claim 1 that Shim does not disclose "wherein the edge impedance controller includes a first node electrically grounded and a second node directly connected to the edge electrode" as recited in amended claim 1.
Examiner responds that claim 1 rejection has been modified as necessitated by Applicant’s amendments. Claim 1 is rejected as being unpatentable over Johnson in view of Dhindsa ‘836 and further substantiated by AMCP as discussed in detail above in claims rejections. Shim is no longer cited to teach the limitations of independent claim 1. Therefore, applicant’s arguments are moot.
Applicant argues (remarks page 24) regarding independent claim 1 that Johnson does not disclose "a coupling compensator…provided to cancel or adjust a capacitive coupling between the chuck member and the edge electrode" as currently recited in amended claim 1.
Examiner responds that claim 1 rejection has been modified as necessitated by Applicant’s amendments. Claim 1 is rejected as being unpatentable over Johnson in view of Dhindsa ‘836 and further substantiated by AMCP as discussed in detail above in claims rejections, wherein AMCP defines  “capacitive coupling” as “electrical interaction between two conductors caused by the capacitance between them,” since Johnson teaches that the coupling compensator (220, Fig. 3 and 4A) comprises a variable capacitor connected between the chuck member 175 and the edge electrode 210 (paragraph [0029]), limitation “adjust a capacitive coupling between the chuck member and the edge electrode” would be met
Applicant argues (remarks bottom page 24-page 27) regarding independent claim 16 that Dhindsa '810 does not teach or suggest "an edge impedance controller electrically connected to each of the edge electrode and the coupling compensator to control an electrical potential of the edge electrode" and does not teach or suggest "a ring member formed of an insulating material and covering an upper surface and a side surface of the edge electrode" as recited in amended claim 1. Applicant additionally argues (remarks top of page 28) regarding independent claim 16 that Dhindsa '810 does not teach or suggest "a coupling compensator connected between the lower electrode and the edge electrode and configured to cancel or adjust a capacitive coupling between the lower electrode and the edge electrode" as recited in claim 16.
Examiner responds that independent claim 16 rejection has been modified as necessitated by applicant’s amendment. Currently claim 16 is rejected as being unpatentable over Johnson in view of Dhindsa ‘836 as explained in detail in claims rejections above. Dhindsa ‘810 is no longer cited to teach the limitations of claim 16. Therefore, applicant’s arguments are moot.
Applicant argues (remarks page 29) regarding independent claim 19 that Dhindsa '810 does not teach "canceling or adjusting a capacitive coupling between the lower electrode and the edge electrode by using the coupling compensator" and "adjusting an electric potential of the edge electrode using an edge impedance controller which is electrically connected to each of the edge electrode and the coupling compensator" as currently claimed in amended claim 19.
Examiner responds that independent claim 19 rejection has been modified as necessitated by applicant’s amendment. Currently claim 19 is rejected as being unpatentable over Johnson in view of Dhindsa ‘836 and further substantiated by AMCP as explained in detail in claims rejections above. Dhindsa ‘810 is no longer cited to teach the limitations of claim 19. Therefore, applicant’s arguments are moot.
Applicant argues (remarks bottom page 29-31) regarding independent claim 16 that Johnson does not teach "an edge impedance controller electrically connected to each of the edge electrode and the coupling compensator to control an electrical potential of the edge electrode," "a ring member formed of an insulating material and covering an upper surface and a side surface of the edge electrode to prevent the edge electrode from being exposed to the plasma," and "a coupling compensator connected between the lower electrode and the edge electrode and configured to cancel or adjust a capacitive coupling between the lower electrode and the edge electrode" as currently recited in amended claim 16.
Examiner responds to applicant's arguments against the references (Johnson) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, claim 16 is rejected as being unpatentable over Johnson in view of Dhindsa ‘836 and further substantiated by AMCP, wherein Johnson is cited to teach "a coupling compensator connected between the lower electrode and the edge electrode and configured to cancel or adjust a capacitive coupling between the lower electrode and the edge electrode" and Dhindsa ‘836 is cited to teach the limitations of "an edge impedance controller electrically connected to each of the edge electrode and the coupling compensator to control an electrical potential of the edge electrode," "a ring member formed of an insulating material and covering an upper surface and a side surface of the edge electrode to prevent the edge electrode from being exposed to the plasma," as explained in detail in claims rejections above.
In light of the above, independent claims 1, 16, and 19 are rejected.
Additionally, depending claims 2-12, 14-15, 17-18, and 20 are also rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koshiishi (US 2007/0215279 A1) teaches an edge impedance controller (comprising variable capacitor 65, Fig. 11) connected to an edge electrode (comprising conductive member 27, Fig. 11) and controlling an electric potential of the edge electrode to enable adjusting the potential difference between the edge electrode (comprising 27, Fig. 11) and the wafer/substrate to adjust an amount of ions colliding with the peripheral edge of the wafer/substrate (para. [0078]-[0079]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        /RAM N KACKAR/Primary Examiner, Art Unit 1716